IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  : No. 712
                                        :
REAPPOINTMENT TO DOMESTIC               : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES              :
COMMITTEE                               :




                                      ORDER


PER CURIAM


         AND NOW, this 14th day of December, 2020, David S. Pollock, Esquire,

Allegheny County, is hereby reappointed as a member of the Domestic Relations

Procedural Rules Committee for a term of three years, commencing February 1, 2021.